Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s argument in the reply filed on 11/15/2022 is acknowledged.  Claims 10-18 are pending. Claims 17-18 are withdrawn. Claims 10-16 are examined on the merits.


Claim Objections
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10 and 16 remain rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shimizu et al (JP 10174593 A).  
            This rejection is maintained for reasons of record set forth in the Office Action mailed out on 9/2/2022, repeated below. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
Shimizu et al teach Glycolic acid (I) (thus at least one Pichia naganishii hydrolysate), which is known to be useful for prevention of skin wrinkle formation (thus a cosmetic composition comprising a physiologically acceptable medium, thus claim 10 is met, thus suitable for topical application, thus claim 16 is met), is manufd. by cultivation of Pichia, Rhodotorula, Sporobolomyces, Kluyveromyces, or Torulopsis sp. in ethylene glycol (II)-contg. media. HCHO-free I is manufd. by this method. A phosphate buffer contg. 10% II was treated with P. naganishii (thus the claimed Pichia naganishii) (IFO 1670) at 30° for 30 h to manuf. 35.3 g I/L (see Abstract).
Therefore, the reference is deemed to anticipate the instant claim above.

Applicant argues that Shimizu does not teach using Pichia naganishii as a raw material for obtaining a cosmetic active agent; and also Shimizu does not teach a process comprising at least one step of hydrolysis of Pichia naganishii (page 5, 2nd half of the page). The is not found persuasive. As claims do not recite using Pichia naganishii as a raw material for obtaining a cosmetic active agent; neither the claims require “one step of hydrolysis of Pichia naganishii”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., solubility of the substances in the composition) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)

            Applicant's arguments have been fully considered but they are not persuasive, and therefore the rejections in the record are maintained.


Conclusion
             No claim is allowed.
            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655